Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-20 are pending in this application.
Election/Restrictions
Applicant's election of Group I, Species 2 (Fig. 2) to claims 1-16 and 18-20 is acknowledged.  Therefore, claim 17 is withdrawn as non-elected claim.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Thus, the Restriction is made Final.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-12, 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huiszoon (WO 2007/133066) (Applicant ‘cited).
Regarding claims 1-2, Huiszoon anticipates a modulator arrangement, comprising at least a first and a second electro-optical Mach-Zehnder modulator (e.g. modulators associated with splitters 2,3), wherein at least one optical waveguide of the first Mach-Zehnder modulator crosses at least one optical waveguide of the second Mach-Zehnder modulator (3); wherein each one of the Mach-Zehnder modulators (2,3) comprises two optical waveguides in the form of two waveguide arms (18-19, 20-21) extending at least between an optical splitter (2 or 3) and an optical combiner (6 or 7) of the Mach-Zehnder modulators, wherein at least one optical waveguide of one of the Mach-Zehnder modulators crosses the waveguide arms of the other Mach-Zehnder modulator (see Figs. 1-3).

    PNG
    media_image1.png
    365
    585
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    365
    585
    media_image1.png
    Greyscale

Reproduced from WO 2007/133066.
Regarding claim 3, Huiszoon further anticipates that the optical splitter of the first Mach-Zehnder modulator distributes light coupled into an input waveguide of the first Mach-Zehnder modulator to the waveguide arms of the first Mach-Zehnder modulator, while the optical combiner of the first Mach-Zehnder modulator merges the light guided in the waveguide arms of the first Mach-Zehnder modulator into an output waveguide of the first Mach-Zehnder modulator, and the optical splitter of the second Mach-Zehnder modulator distributes light coupled into an input waveguide of the second Mach-Zehnder modulator to the waveguide arms, of the second Mach-Zehnder modulator, while the optical combiner of the second Mach-Zehnder modulator merges the light guided in the waveguide arms of the second Mach-Zehnder modulator into an output waveguide of the second Mach-Zehnder modulator (see Figs. 1-3).
Regarding claims 5-7, Huiszoon further anticipates that the at least one optical waveguide of the first Mach-Zehnder modulator crosses the at least one optical waveguide of the second Mach-Zehnder modulator by intersecting that optical waveguide; wherein at least one of the crossing optical waveguides comprises at least one curved section; wherein the Mach-Zehnder modulators  each comprise an RF electrode section for supplying an RF voltage to the corresponding Mach-Zehnder modulator, wherein each one of the RF electrode sections is connected to at least one driver (see Figs. 1-3).
Regarding claims 8-9, Huiszoon further anticipates that wherein the Mach-Zehnder modulators  are arranged in such a way that - when viewed along main extension direction of at least one of the Mach-Zehnder modulators the RF electrode sections are located on opposite sides of a crossing region in which the at least one optical waveguide of the first Mach-Zehnder modulator crosses the at least one optical waveguide of the second Mach-Zehnder modulator; wherein the RF electrode section of the first Mach-Zehnder modulator is located between the optical splitter and the crossing region, while the RF electrode section of the second Mach-Zehnder modulator  is located between the crossing region and the optical combiner (see Figs. 1-3).
Regarding claims 10-12, Huiszoon further anticipates that the at least one driver assigned to the first Mach-Zehnder modulator and the at least one driver assigned to the second Mach-Zehnder modulator when viewed in a direction perpendicular to the main extension direction of at least one of the Mach-Zehnder modulators are located on the same side of a crossing region in which the at least one optical waveguide of the first Mach- Zehnder modulator crosses the at least one optical waveguide of the second Mach- Zehnder modulator; wherein the Mach-Zehnder modulators are arranged on a common substrate, and wherein the at least one driver assigned to the first Mach-Zehnder modulator and the at least one driver assigned to the second Mach-Zehnder modulator are arranged on the same side of the substrate; wherein at least one of the Mach- Zehnder modulators comprises a light influencing section located in a distance from the RF electrode section (see Figs. 1-3).
Regarding claims 14-16, Huiszoon further anticipates that the light influencing section is formed by at least one opto-electronically active and/or at least one opto- electronically passive section; wherein the opto-electronically active section comprises at least one electrode connected to a DC source; and further comprising at least two pairs of Mach-Zehnder modulators, each pair comprising a first and a second Mach-Zehnder modulator, wherein the Mach-Zehnder modulators of each pair are configured and arranged in such a way that at least one optical waveguide of the first Mach-Zehnder modulator of the pair crosses at least one optical waveguide of the second Mach-Zehnder modulator of the pair (see Figs. 1-3).
Regarding claims 19-20, Huiszoon further anticipates that the at least one optical waveguide of the first Mach-Zehnder modulator crosses the at least one optical waveguide of the second Mach-Zehnder modulator by intersecting that optical waveguide; wherein at least one of the crossing optical waveguides comprises at least one curved section (see Figs. 1-3).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Allowable Subject Matter
Claims 4, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For instance, the limitation of “…wherein each one of the waveguide arms of one of the Mach-Zehnder modulators crosses both waveguide arms of the other Mach-Zehnder modulator”, distinguish over the prior arts of record.
It is the examiner opinion that prior art taken alone or in combination does not disclose or render obvious to the claimed limitation discussed above.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Achiam et al. (US. Pat. 7,483,600).
Naik et al. (US. Pat. 7,203,427).
Rabiei (US. Pat. 9,746,743).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2874



	
/KAVEH C KIANNI/Primary Examiner, Art Unit 2874